Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to Amendments and RCE filed on 12/23/2021. As directed by the Amendments, claims 1-159 have been canceled, new claims 160-179 have been added. With the Examiner’s Amendments herein, new claims 180 and 181 are also added.
	
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Papagiannis on 01/14/2022.
 	The application has been amended as follows (where underlining indicates insertion and strikethrough or [[]] indicate deletion, and any claims not appearing below remain unchanged from the amended claims set filed on 12/13/2021):
Currently Amended) A kit for assembling a self-administered therapy device into one of a plurality of configurations, the kit comprising:

a first shaft configured to secure to the 
a second shaft configured to secure to the 
wherein each of the first shaft and the second shaft comprises a unitary structure having a fixed length, and wherein the second shaft is longer than the first shaft such that a length of the therapy device is increased when the second shaft is used in place of the first shaft;
a first therapy member configured to be secured relative to the first shaft or the second shaft; and
a second therapy member configured to be secured relative to the first shaft or the second shaft;
wherein each base member comprises a receiving tube portion that is shaped, sized and configured to receive an end of the first or second shaft in order to secure the first or second shaft to the base member, wherein the receiving tube portion completely surrounds the shaft at least a length of the first or second shaft;
wherein the second therapy member comprises a different length, size or shape than the first therapy member;
and (ii) a type of therapy member used in the therapy device
wherein each of the 
wherein each base member is configured to releasably secure to the surface without penetrating said surface. 
161.	(Canceled)  
162.	(Currently Amendment) The kit of Claim 60, wherein the receiving tube portion is positioned along a same longitudinal axis as the first shaft or the second shaft when the first shaft or the second shaft is secured to the at least two base member in an assembled therapy device.
163. 	(New Currently Amendment) The kit of Claim 162, wherein the longitudinal axis is parallel 
Canceled) 
168.	(Currently Amended) The kit of Claim 160, wherein at least a portion of the therapy device is configured to 
170. 	(Currently Amended) The kit of Claim 169, wherein the at least one sensor comprises one or more of the following: a pressure sensor, a proximity sensor, a location sensor, a strain sensor, a temperature sensor, a humidity sensor,
172. (Currently Amended) A kit for assembling a self-administered therapy device into one of a plurality of configurations, the kit comprising:
releasably secured to a surface for mounting the therapy device to said surface, wherein each base member is configured to releasably secure to the surface without penetrating said surface;
a first shaft configured to secure to the 
a second shaft configured to secure to the 
wherein each of the first shaft and the second shaft comprises a fixed length, and wherein the second shaft is longer than the first shaft such that a length of the therapy device is increased when the second shaft is used in place of the first shaft;

a second therapy member configured to be secured relative to the first shaft or the second shaft;
wherein each base member comprises a receiving tube portion that is shaped, sized and configured to receive an end of the first or second shaft in order to secure the first or second shaft to the base member, wherein the receiving tube portion completely surrounds the shaft at least a length of the first or second shaft;
wherein the second therapy member comprises a different length, size or shape than the first therapy member; and
wherein the therapy device is adapted to be configured in a first orientation and at least a second orientation that is different in at least one aspect than the first orientation.
173. (Canceled) 
174. (Currently Amended) The kit of Claim 172
178. (Currently Amended) The kit of Claim 172, wherein at least one sensor is positioned on or near at least one of: (i) the first shaft or the second shaft, and (ii) the first therapy 
180. (New) The kit of claim 174, wherein the longitudinal axis is parallel to the surface to which the base member are configured to releasably secure.
181. (New) The kit of claim 172, wherein at least a portion of the therapy device is configured to vibrate.
Allowable Subject Matter
Claims 160, 162-166, 168-172, and 174-181 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended claims 160 and 172 have not been rejected using prior art because no references of record, or reasonable combination thereof, could be found which disclose, or suggest all the feature of claims or dependents therein.
Regarding claim 160, Robins (U.S. Publication 2011/0257569) discloses a kit for assembling a self-administered therapy device into one of a plurality of configurations ([0038]: multiple massaging components may be positioned on rod in a variety of configuration depending upon the body part to be massaged), the kit comprising: each of a first shaft (Fig. 12, [0042]: small rod 215) and a second shaft (Fig. 12, [0042]: large rod 210) comprises a unitary structure having a fixed length (Figure 12 shown each of small rod 215 and large rod 210 has unitary structure; [0042]: small rod 215 has a length of 7 inches and the large rod has a and wherein the second shaft (Fig. 12: large rod 210) is longer ([0042]: large rod 210 has a length of 12 inches which is longer than small rod 215 which has a length of only 7 inches) than the first shaft (Fig. 12: small rod 215) such that a length of the therapy device is increased when the second shaft is used in place of the first shaft (Fig. 12, [0042]: the therapy device’s length would increase when the large rod 210 is being used in place of the small rod 215); a first therapy member (Fig. 12: massaging component 240) configured to be secured relative ([0038]: multiple massaging components may be positioned on the rod in variety of configurations depending upon the body part to be massaged; [0041]: the hollow interior 270 of each of massaging component which includes the massage component 240 has the same diameter of about 0.6 inches while the diameter of both of the large rod 210 and small rod 215 is about 0.6 inches; as such, the massage therapy 240 can fit into both the small rod 215 and the large rod 210) to the first shaft (Fig. 12: small rod 215) or the second shaft (Fig. 12: large rod 210); and a second therapy member (Fig. 12, [0040]: massaging component 242) configured to be secured relative to the first shaft or the second shaft ([0038]: [0038]: multiple massaging components may be positioned on the rod in variety of configurations depending upon the body part to be massaged; [0041]: the hollow interior 270 of each of massaging component which includes the massaging component 242 has the same diameter of about 0.6 inches while the diameter of both of the large rod 210 and small rod 215 is about 0.6 inches; as such, massaging component 242 can fit into both short rod 215 or the long rod 210) wherein the second therapy member comprises a different size than the first therapy member ([0040]: massaging component 240 has a diameter of about 3.5 inches while  the massaging component 242 has a diameter of 6 inches);
two base members (Fig. 21: ribbed surface mounts 951), each base member ([0113]: two surface mount 951 shown as base members in Figure 21) configured to be secured to a surface for mounting the therapy device to said surface (Fig. 21, [0108]: screw holes 965 on surface mount 951 may utilized to secure the ribbed surface mount 951 to the ground, a doorway or any other surface). 
As such, Robin’s first shaft (Robin’s small rod 215) would be configured to secure to the two base members and extend between the two base members (Robin’s small rod 215 will be secure to the base members and extend between the two base members in the similar configuration as disclosed by Johnson in Figure 21); Robin’s second shaft (Robin’s large rod 210) configured to secure to the at least two base members and extend between the two base members (Robin’s large rod 210 will be secure to the base members and extend between the two base members in the similar configuration as disclosed by Johnson in Figure 21. Robin’s [0038]: It is noted that Robin discloses a large rod 210 may be used in placed of the small rod 215 with various massage components depending on the desired body part to be massaged); wherein the therapy device is adapted to be configured in a first orientation and at least a second orientation (Robin’s [0043]: the massage device can be use on  wall, door frame or floor; Johnson’s [0108]: the massage device may be mounted to the ground, a wall or a doorway), wherein a length of the therapy device changes between the first orientation and the second orientation (Robins’s [0038]: by using Robin’s large rod 210 in place of small rod 215 and depending on the target body parts), wherein each of the at least two base members is configured to releasably secure to the surface (Johnson’s base member/ribbed surface mount 915 can be screwed or unscrewed) ; 
 (Fig.1, third paragraph of page 3: suction cup base allow the device to be placed on vertical surface and also securely attached to the floor with strong enough suction force to retain the device during massing action; the suction cup would allow releaseably secure the base member to the surface without penetrating the surface). 
Although Chinosis discloses the suction cup base has a receiving portion to receive an attachment protrusion from the roller shaft (as shown in Figure 1 side view, and Figure 6) the receiving portion is not coupled to the an end of the shaft. Weinstein (U.S. Publication 2020/00306131) discloses each base member comprises a receiving tube portion that is shaped, sized and configured to receive an end of the first or second shaft in order to secure the first or second shaft to the base member, wherein the receiving tube portion completely surrounds the shaft at least a length of the first or second shaft ([0038]: the base members/ stands 111 and 121 may have a slots holes so that the central axle 701 may fit into), but Weinstein’s date is not qualified as a prior art date since the claimed subject matter of the amended claims 160 and 172 (along with their respective dependent claims ) have full support from the provisional application. Hence, the effective filling date of the current application is 06/9/2018. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
Claim 172 is allowed for a similar line of reasoning for claim 160 as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785